CASE 0:20-cv-01205-ECT-TNL Document 48-1 Filed 06/22/20 Page 1 of 4




                       EXHIBIT 1
                                            62-CV-20-3149
                                                                                                  Filed in District Court
      CASE 0:20-cv-01205-ECT-TNL Document 48-1 Filed 06/22/20 Page 2 of 4                           State of Minnesota
                                                                                                    6/18/2020 6:45 PM




 STATE OF MINNESOTA                                                       DISTRICT COURT

 COUNTY OF RAMSEY                                             SECOND JUDICIAL DISTRICT

 Robert LaRose, Teresa Maples, Mary                                Case Type: Civil Other/Misc.
 Sansom, Gary Severson, and Minnesota                                  Case No. 62-cv-20-3149
 Alliance for Retired Americans Educational                                Judge Sara Grewing
 Fund,

                Plaintiffs,                                 NOTICE OF INTERVENTION
        v.

 Steve Simon, in his official capacity as
 Minnesota Secretary of State,

                 Defendant,

 Republican Party of Minnesota, Republican
 National Committee, and National
 Republican Congressional Committee.

                 Intervenor-Defendants.

TO:    Plaintiffs above-named and their counsel, Sybil L. Dunlop and Samuel J. Clark of Green
       Espel PLLP, 222 S. Ninth Street, Suite 2200, Minneapolis, MN 55402;
       sdunlop@greeneespel.com, sclark@greeneespel.com, Marc E. Elias and Amanda R.
       Callais of Perkins Coie LLP, 700 13th St. N.W., Suite 600, Washington, D.C. 20005,
       MElias@perkinscoie.com, ACallais@perkinscoie.com, Abha Khanna of Perkins Coie
       LLP, 1201 Third Avenue, Suite 4900, Seattle, WA 98101, AKhanna@perkinscoie.com,
       and Charles G. Curtis, Jr. of Perkins Coie LLP, 33 East Main Street, Suite 201, Madison,
       WI 53703, CCurtis@perkinscoie.com.

       Defendant above-named and his counsel, Attorney General Keith M. Ellison, Assistant
       Attorney General Jason Marisam, 445 Minnesota Street, Suite 1400, St. Paul, MN 55101

       The Republican Party of Minnesota, Republican National Committee, and National

Republican Congressional Committee support and seek to uphold free and fair elections for all

Minnesotans and for all voters across the country.

       PLEASE TAKE NOTICE, therefore, that the Republican Party of Minnesota, Republican

National Committee, and National Republican Congressional Committee (collectively,

“Republican Committees” or “Intervenors”), respectively a state committee, the national
                                             62-CV-20-3149
                                                                                                 Filed in District Court
     CASE 0:20-cv-01205-ECT-TNL Document 48-1 Filed 06/22/20 Page 3 of 4                           State of Minnesota
                                                                                                   6/18/2020 6:45 PM




committee, and the national congressional committee of the Republican Party, seek to intervene

as defendants in the above-captioned matter under Minnesota Rules of Civil Procedure 24.01 and

24.02. This notice of intervention is timely.

       The Republican Committees are entitled, under Rule 24.01, to intervene of right in this

action. The Republican Committees have made significant contributions and expenditures in

support of Republican candidates up and down the ballot in Minnesota for the past many election

cycles, and intend to do so again in 2020. They thus have a substantial and particularized interest

in defending this action to preserve the structure of the competitive environment in which their

supported candidates participate and to ensure that Minnesota carries out free and fair elections.

The disposition of this action may as a practical matter impair or impede the Republican

Committees’ ability to protect that interest. Moreover, the existing parties do not adequately

represent the Republican Committees’ interests.

       Alternatively, the Republican Committees should be granted permissive intervention under

Rule 24.02. The Republican Committees’ arguments and defenses have questions of fact and law

in common with the claims of Plaintiffs. Intervention, moreover, will not unduly delay or prejudice

the adjudication of the rights of the existing parties.

       As required by Rule 24.03, this notice is accompanied by a pleading, in the form of an

answer to Plaintiffs’ Complaint, setting forth the reasons for the claim of entitlement to

intervention and the nature and extent of the defenses for which intervention is sought.

       Please be advised that pursuant to Rule 24.03, in the absence of an objection by one of the

existing parties within thirty (30) days after service of this notice, the Republican Committees’

intervention will be deemed accomplished. In the event of an objection, as directed under Minn.

R. Civ. P. 24.03, the Republican Committees will move the Court for leave to intervene in this



                                                   2
                                            62-CV-20-3149
                                                                                                     Filed in District Court
     CASE 0:20-cv-01205-ECT-TNL Document 48-1 Filed 06/22/20 Page 4 of 4                               State of Minnesota
                                                                                                       6/18/2020 6:45 PM




action within thirty (30) days of such objection.


 DATED:       June 18, 2020                             Respectfully submitted,


                                                        /s/Benjamin L. Ellison
                                                        Benjamin L. Ellison (#392777)
                                                        JONES DAY
                                                        90 South Seventh Street, Suite 4950
                                                        Minneapolis, MN 55402
                                                        Phone: (612) 217-8800
                                                        Fax: (844) 345-3178
                                                        bellison@jonesday.com

                                                        John M. Gore *
                                                        E. Stewart Crosland *
                                                        JONES DAY
                                                        51 Louisiana Avenue, N.W.
                                                        Washington, D.C. 20001
                                                        Phone: (202) 879-3939
                                                        Fax: (202) 626-1700
                                                        jmgore@jonesday.com
                                                        scrosland@jonesday.com

                                                        Counsel for Intervenor-Defendants the
                                                        Republican Party of Minnesota, Republican
                                                        National Committee, and National
                                                        Republican Congressional Committee

                                                        *motion for admission pro hac vice pending




                                                    3
